Citation Nr: 0404454	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-07 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased initial disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO).  In that decision, the RO granted 
the veteran's claim for entitlement to service connection for 
PTSD and assigned it a 0 percent disability rating.  In 
December 2002, the veteran filed a notice of disagreement 
(NOD) with the RO's decision; he also requested a review of 
his service connection claim by a decision review officer 
(DRO).  In February 2003, the DRO issued a new rating 
decision in which it assigned a 10 percent disability rating 
to the veteran's service-connected PTSD.  


REMAND

The Board notes that in the veteran's July 2002 VA 
examination report, the veteran disclosed that he was 
hospitalized in 1988-89 for depression in a VA facility in 
Reno, Nevada.  The veteran also forwarded the RO a consent 
and authorization form, in which the Board notes he failed to 
complete the "Source of Information" section.  The records 
from the veteran's hospitalization are not in the claims file 
and there is no indication that the RO ever requested them.  
As a result, in reaching its conclusion, it appears that the 
RO failed to consider all of the relevant medical evidence.  
Accordingly, the Board concludes that additional development 
is necessary in connection with the veteran's claim for 
entitlement to an increased initial disability rating for his 
service-connected PTSD.  This evidence must be considered in 
order to fairly adjudicate the veteran's claim.  In addition, 
the United States Court of Appeals for Veterans Claims has 
held that the VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Given a recent decision of the United 
States Court of Appeals for the Federal Circuit that 
invalidated 38 C.F.R. § 19.9(a)(2), however, this development 
must be accomplished by remand.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

Therefore, in order to assist the veteran in the development 
of his appeal and to ensure due process, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part:

1.	The RO should make as many attempts 
as necessary to obtain all inpatient 
treatment reports related to the treatment 
of the veteran's PTSD, and specifically, 
the veteran's inpatient treatment records 
from the VA facility in Reno, Nevada from 
1988-1989, which were referenced by the VA 
examiner in the July 2002 VA examination 
report, which is tabbed on the left side 
with a yellow flag marked "July 2002."  
The RO will end its efforts to obtain 
these reports only if the VA medical 
facility advises the RO that the requested 
reports do not exist.

2.	After any evidence obtained as a 
result of the foregoing development has 
been associated with the claims folder, 
then the veteran should be accorded an 
updated VA psychiatric examination in 
order to determine the current severity 
of his service-connected PTSD.  All 
indicated tests and studies should be 
accomplished and the findings should be 
reported in detail.  The examination 
report should include a full psychiatric 
diagnostic assessment including a Global 
Assessment of Functioning (GAF) score and 
an explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning that support 
the score.  The examiner should 
specifically comment on the impact of the 
veteran's PTSD upon his social and 
industrial activities as well as his 
employability.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner.  The 
examination report should reflect that a 
review of the veteran's entire claims 
file, including the report(s) requested 
in Paragraph 1was conducted prior to the 
examination of the veteran.  

3.	Then the RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5102 
and 5103A (West 2002), 38 C.F.R. § 3.159 
(2003) (the "VCAA"), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and any 
other applicable legal precedent.  This 
includes informing the veteran of the 
time he has in which to submit additional 
evidence.

4.		The RO should then readjudicate the 
veteran's claim of entitlement to an 
increased initial disability rating for 
service-connected PTSD.  To the extent 
the claim on appeal remains denied, the 
veteran should be provided with an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on his claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the reports from 
the examination requested above and the 
VCAA.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) that may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to report to the scheduled VA examination may result 
in an adverse determination.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




